___________

                                     No. 95-2680
                                     ___________


Cecil Johnson, Jr.,                       *
                                          *
              Appellant,                  *
                                          *    Appeal from the United States
     v.                                   *    District Court for the
                                          *    District of South Dakota.
Joe Class, Warden,                        *         [UNPUBLISHED]

                                          *
              Appellee.                   *

                                     ___________

                      Submitted:     February 6, 1996

                            Filed:   March 12, 1996
                                     ___________

Before McMILLIAN, WOLLMAN, and MURPHY, Circuit Judges.
                               ___________

PER CURIAM.


     South Dakota inmate Cecil Johnson, Jr., appeals from the final order
entered in the district court1 dismissing his 28 U.S.C. § 2254 petition
without prejudice.         On appeal, Johnson, through counsel, argues the
district court erred in determining that he was not denied effective
assistance of counsel at a state court hearing revoking his probation.
After carefully reviewing the record, we conclude that Johnson's section
2254 petition was properly dismissed.


     We deny Johnson's pro se motion.         See United States v. Blum, 65 F.3d
1436, 1443 n.2 (8th Cir. 1995) (general policy is to refuse




      1
       The Honorable Lawrence L. Piersol, United States District
Judge for the District of South Dakota.
pro se filings when party is represented by counsel), cert. denied, 1995
WL 761577 (U.S. Jan. 22, 1996) (No. 95-7152).


     The judgment is affirmed.


     A true copy.


           Attest:


                CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                  -2-